Citation Nr: 1001395	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-25 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-operative left 
inguinal hernia, rated at 10 percent disabling prior to 
September 4, 2009, and at 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from September 1960 
to December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  By an October 2009 decision, the 
Huntington, West Virginia RO concluded that a 30 percent 
rating was warranted from the date of a VA examination 
conducted on September 4, 2009.  Additionally, the Huntington 
RO granted service connection for the surgical scar from the 
Veteran's left inguinal hernia surgery and assigned a 10 
percent rating effective from September 4, 2009.  The Veteran 
has not appealed the rating for his scar, or the effective 
date of service connection for the scar. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2009.  A transcript of the hearing 
is of record.  At the hearing, the Veteran submitted new 
evidence in the form of a medical record, which relates to 
the issue on appeal.  The Veteran specifically waived his 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2009).  

The case was remanded by the Board in July 2009 for 
additional development.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the Veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  As noted above, the 
Veteran was awarded an increased evaluation of 30 percent for 
his service-connected left inguinal hernia disability during 
the pendency of the claim.  The Veteran has not suggested 
that this increased evaluation would satisfy his appeal for a 
higher evaluation of his disability.  Nor has he or his 
representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore 
the Board concludes that the issue of entitlement to a higher 
rating for a left inguinal hernia disability remains before 
the Board.  Because the evaluation was increased during the 
course of the appeal, the Board considers the Veteran's 
"staged" ratings.  See Hart v. Mansfield, 21 Vet. App 505 
(2007) (staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings).  


FINDINGS OF FACT

1.  Prior to September 4, 2009, the Veteran's post-operative 
left inguinal hernia was recurrent and readily reducible.

2.  Since September 4, 2009, the Veteran's post-operative 
left inguinal hernia is small and recurrent. 


CONCLUSION OF LAW

The criteria for an increased rating for post-operative left 
inguinal hernia prior to September 4, 2009, and since 
September 4, 2009, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant was 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his or 
her entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2004, before the AOJ's initial adjudication of the claim.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Mayfield, supra.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case (SSOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.

The Veteran was notified in correspondence dated in March 
2006 that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration.  Although the complete notice was not provided 
until after the RO initially adjudicated the Veteran's 
increased rating claim, the claim was properly re-adjudicated 
in June 2006, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records, and secured examinations in 
furtherance of his claim.  The Board notes that the Veteran 
has indicated that he is in receipt benefits from the Social 
Security Administration (SSA).  No medical records from SSA 
have been obtained; however, a VA medical record dated in May 
2002 reveals that the Veteran receives disability because of 
a shoulder and bicep injury.  The Board acknowledges that at 
the September 2009 examination, the Veteran said that he was 
disabled because of his hernia; nevertheless, none of the 
voluminous medical records indicate disability being received 
for other than his shoulder and bicep, nor has the Veteran or 
his representative ever given any indication that the SSA 
records are relevant.  Therefore, the Board finds that to 
obtain the records would cause unnecessary and undue delay in 
the adjudication of the Veteran's claim.  Accordingly, the 
Board finds that the Veteran's SSA records need not be 
obtained.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the rating issue were obtained in 
December 2004 and in September 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the December 2004 and September 2009 VA opinions 
obtained in this case were sufficient, as they consider all 
of the pertinent evidence of record, the statements of the 
appellant, provide explanations for the opinions stated, and 
provide the medical information necessary to apply the 
appropriate rating criteria.  Additionally, the September 
2009 opinion was predicated on a full reading of the VA and 
post-service medical records in the Veteran's claims file.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the rating issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

Law

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Consequently, the 
Board will evaluate the Veteran's left inguinal hernia claim 
as it was staged by the RO, that is, from the date the 
Veteran had surgery on May 19, 2004, and from September 4, 
2009, when the rating was increased by the RO.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Veteran's post-operative left inguinal hernia has been 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under 
Diagnostic Code 7338, a 10 percent rating is assigned for a 
postoperative recurrent inguinal hernia, which is readily 
reducible and well supported by truss or belt.  A 30 percent 
rating is assigned for a small, postoperative recurrent, or 
unoperated irremediable inguinal hernia, which is not well 
supported by truss, or not readily reducible.  A 60 percent 
rating, which is the maximum rating, is assigned for a large, 
postoperative, recurrent inguinal hernia, which is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2009).

Analysis

The Veteran contends that he is entitled to higher ratings 
for his service-connected post-operative left inguinal 
hernia, rated at 10 percent prior to September 4, 2009, and 
at 30 percent thereafter.

The Veteran was afforded a fee-based VA examination in 
December 2004.  The Veteran reported that his surgery in May 
2004 resulted in the inability to lift, bend, twist, or 
engage in strenuous walking.  There was no time lost from 
work.  Examination of the abdomen revealed no inguinal hernia 
and no ventral hernia.  The liver was palpable and there was 
no tenderness present.

A private medical record dated in June 2005 revealed that the 
Veteran had inguinal tenderness.  A VA treatment record dated 
in August 2006 showed no recurrence of the inguinal hernias, 
although the Veteran reported having constant pain.  A 
private treatment record dated in May 2009 indicated that 
there was no evidence of recurrent hernias and nothing needed 
operative intervention.  The Veteran reported chronic groin 
pain.

The Veteran was afforded a VA examination in September 2009.  
His claims file was reviewed.  The Veteran reported that the 
inguinal hernia was inoperable because of a lot of scar 
tissue.  He reported having pain daily that he rated as seven 
to eight on a scale of one to ten (7-8/10).  He reported that 
he had had 6-7 surgeries to repair the inguinal hernia.  The 
Veteran reported that he would wear an ace bandage around the 
hernia and the stomach area.  He denied any limitations in 
ability to care for his own activities of daily living.  He 
did not drive because of pain.  His ability to do yard work 
and home maintenance was very limited as he could not push or 
pull any weight.  It effected his recreational activities in 
that he could only walk for limited times.  He reported that 
he was disabled because of his hernia.  He denied loss of 
work in the past year, and denied incapacitation in the past 
12 months.  Examination showed that the left inguinal lower 
abdominal area bulged when the Veteran bent forward and put 
stress on the incision area area.  The abdomen was 
protuberant, soft, slightly tender, and slightly distended 
when the Veteran leaned forward and put stress on the 
incision area; no masses or organomegaly were noted.  

Here, the Board finds that a 30 percent rating is not 
warranted prior to September 4, 2009, and that the maximum 60 
percent rating is not warranted thereafter.  Prior to the 
September 2009 VA examination, there is no indication that 
the Veteran's left inguinal hernia was small, or unoperated 
irremediable inguinal hernia, which was not well supported by 
truss, or not readily reducible.  Neither the 2004 
examination nor the Veteran's treatment records show that a 
30 percent rating was warranted prior to September 4, 2009.  
The Board acknowledges that the Veteran reported that he had 
been told that the hernia was considered inoperable; however, 
the evidence does not show that it is not well supported with 
truss.  Indeed, the evidence does not show that the Veteran 
uses a truss, nor has he alleged otherwise.  The Board 
acknowledges that the Veteran reported that he would wear an 
ace bandage; however, he did not identify having a hernia 
truss.  Moreover, the evidence does not show that it was 
unoperated; the Veteran himself reported having had surgery 
6-7 times.  Since September 4, 2009, the evidence does not 
show a large, postoperative, recurrent inguinal hernia, which 
is not well supported under ordinary conditions and not 
readily reducible.  Neither the medical records nor the 2009 
examination show that the Veteran's left inguinal hernia has 
ever been described as large.  
The Board has considered whether other diagnostic codes for 
the digestive system would result in a higher rating at any 
stage of the appeal, but finds none applicable.  In sum, the 
Board finds that the competent medical evidence of record 
show that a higher rating is not warranted at any stage 
during this appeal.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the post-
operative left inguinal hernia disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the 
Veteran's post-operative left inguinal hernia disability has 
an adverse effect on employability, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2009).  
In this case, the very problems reported by the Veteran are 
specifically contemplated by the criteria discussed above, 
including his problems with pain and the effect on his daily 
life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

	


ORDER

Entitlement to an increased rating for post-operative left 
inguinal hernia is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


